—In a proceeding to invalidate a petition designating certain of the respondents as candidates in a primary election to be held on September 12, 1995, for the Republican Party positions in the 55th Assembly District of Male and Female Members of the Republican State Committee, and Delegates and Alternate Delegates to the 2nd Judicial District Republican Judicial Convention, and Members *775of the Kings County Republican County Committee, the petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County (Dowd, J.), dated August 10, 1995, as, in effect, declared the designating petition valid as to some of the respondents.
Ordered that the judgment is modified, on the law, by deleting therefrom the provisions which, in effect, held that the designating petition is valid as to certain of the respondent candidates and substituting therefor (1) a provision that the designating petition is invalid as to all of the remaining respondent candidates, and (2) a provision directing the respondent Board of Elections of the City of New York to remove from the ballot the names of all of the remaining respondent candidates set forth in the aforementioned designating petition; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The petitioners correctly argue that the entire Republican Party designating petition in the 55th Assembly District should have been invalidated since the names of two candidates were placed in the single designating petition without their consent (see, Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; Matter of Gucciardo v Meyers, 196 AD2d 615; Matter of Valli v Walker, 175 AD2d 895).
We have examined the petitioners’ remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Santucci, Joy and Friedmann, JJ., concur.